Title: James McKinney to Thomas Jefferson, 24 August 1810
From: McKinney, James
To: Jefferson, Thomas


          
            
              Sir
              Slate Mills Culpeper County Augst. 24th 1810.
            
             The bearer Mr William G. Arms is on his way to the South, be pleasd to inform him whether there is any chance of getting your Mills from Jonathan Shoemaker & Son, yet, I could do nothing with young Mr Shoemaker when I was there last, but have been informd Since that on Acct. his prospects since harvest, he would be willing at all events to give her up next spring, a line to me by Mr Arms on his return would be immedeately Attended too
            
              with every Sentiment of respect & Esteem I am Sir Your Obdt Hue St
              
 James McKinney
            
          
          
            P.S. I Shall hold my self in readiness at a Moments warning untill I hear from you
            
              
 J MCK
            
          
        